249 S.W.3d 259 (2008)
John J. HICKOK, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67932.
Missouri Court of Appeals, Western District.
April 8, 2008.
Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HOWARD, C.J., DANDURAND, and AHUJA, JJ.

ORDER
PER CURIAM.
John Hickok appeals the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).